Citation Nr: 0823499	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-20 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Beyt, Intern


INTRODUCTION

The veteran had active duty from March 2002 and May 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for a left knee disorder.

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
distribution of the veteran's appeal has been obtained.

2.  Competent evidence of a current left knee disorder is not 
of record.


CONCLUSION OF LAW

A left knee disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision

The veteran asserts that service connection is warranted for 
his left knee disorder.  During the May 2008 hearing, the 
veteran testified that while training to be an Army ranger, 
he injured his left leg.  The veteran also stated he again 
injured his left leg when he was kicking in doors in Iraq.  
The veteran contends that his left knee disorder is 
attributable to his active military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

A claim for disability based on chronicity may be service 
connected if (1) the chronic condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 489 (1997).  Although a layperson is not competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
a lay person is competent to testify as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Notwithstanding a claimant's showing of post service 
continuity of symptomatology and in-service injury, competent 
medical expertise is required to make a medical diagnosis and 
relate the present diagnosis to service.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt 
rule is inapplicable when the evidence preponderates against 
the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a left knee condition.  Here, 
there is no competent evidence of a current left knee 
condition.  

Service treatment records of September 2003 show the veteran 
sustained an injury to his left knee as he was diagnosed with 
left knee synovitis.  Similarly, service treatment records 
dated February 2004 show the veteran was seen by Army medical 
personnel for knee pain.  Service records also reveal the 
veteran was eventually discharged due to iliotibial band 
syndrome in April 2005.  Nevertheless, the record does not 
demonstrate the veteran has a current left knee disability.  
Rather, the record does not speak to a current diagnosis for 
the left knee as subsequent exams have found no 
abnormalities.

The veteran was afforded a VA contract examination in June 
2005 by QTC medical services (QTC).  The examiner noted range 
of motion in both knees to be 140 degrees flexion and 0 
degrees extension.  38 C.F.R. § Part 4, Plate II.  Joint 
function was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  The examiner found there was no diagnosis of 
a left knee disability because there was no pathology.  The 
Board notes that a subsequent VA radiology report dated in 
March 2006 found the left knee to be "normal."  

Though the Board is sympathetic to the veteran's well 
documented bouts with pain in the left knee as evidenced in 
VA records dated February 2006 to May 2007, pain is not 
analogous to disability.  A symptom, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability.  Without a 
pathology to which the symptoms of a left knee disorder can 
be attributed, there is no basis to find a left knee disorder 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Board would 
like to remind the veteran that he is welcome to refile his 
claim with VA once a diagnosis is obtained.  

The Board is aware of the veteran's contentions that his left 
knee disorder is somehow etiologically related to service; 
however, competent medical evidence is required in this 
regard.  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 92 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for left knee disorder and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2005 letter sent to the veteran.  In the 
May 2005 letter, VA informed the veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in-service, and evidence of a nexus between the post 
service disability and the disease or injury in-service, 
which was usually shown by medical records or medical 
opinions.  See also the April 2007 VCAA letter.

As to informing the veteran of which information and evidence 
he was to provide the VA and which information and evidence 
VA would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the United States Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date of the award of 
benefits will be assigned if service connection is awarded. 

In the present appeal, a March 2006 letter to the veteran 
included the type of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal.  Although this letter was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced as the veteran's pending claim has been denied.  
Further, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
The veteran was issued an SSOC in October 2007.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, VA has obtained the 
veteran's service treatment records, VA treatment records 
from June 2005 to May 2007, including a VA examination, and 
private treatment records dated from January 2004 to February 
2004.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  No further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a left knee disorder is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


